Citation Nr: 0002086
Decision Date: 01/27/00	Archive Date: 09/08/00

DOCKET NO. 95-05 802A              DATE JAN 27, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUES

1. Entitlement to service connection for vision impairment.

2. Entitlement to service connection for fungal infection of the
feet.

REPRESENTATION

The veteran represented by: Arizona Veterans Service Commission

WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD 

L. A. Mancini, Associate Counsel

INTRODUCTION

The veteran had active naval service from March 1971 until April
1975, with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on
appeal of a May 1994 rating determination by the Department of
Veterans Affairs (VA) Regional Office (RO), located in Phoenix,
Arizona which denied the veteran's claims of entitlement to service
connection for vision impairment and "jungle rot" of the feet. 1

In a March 1999 rating decision, the RO denied service connection
for a number of other claimed disabilities. The RO granted service
connection for a left great toe fracture and assigned a
noncompensable disability rating. To the Board's knowledge, the
veteran has not filed a Notice of Disagreement as to any of these
other issues and they will not be discussed further. 38 U.S.C.A.
7105 (West 1991); 38 C.F.R. 20.200, 2.202 (1999).

FINDINGS OF FACT

1. There is no competent medical evidence of record demonstrating
current vision impairment or a nexus between any claimed vision
impairment and the veteran's naval service.

2. There is no competent medical evidence of record demonstrating
in-service incurrence of fungal infection of the feet nor of a
nexus between any current fungal infection and the veteran's naval
service.

----------------------------------------------------------------
1 "Jungle rot" is not a recognized medical term. The Board
interprets the term "jungle rot" as referring to any skin disease.
To the extent that the term "jungle rot" may be taken to imply
tropical etiology, the Board rejects this implication. Pathology of
Tropical and Extraordinary Diseases, (Armed Forces Institute of
Pathology 1976) does not mention "jungle rot". See Espiritu v.
Derwinski, 2 Vet. App. 492, 494 (1992). 

- 2 -

CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection for
vision impairment is not well grounded. 38 U.S.C.A. 5107(a) (West
1991).

2. The veteran's claim of entitlement to service connection for
fungal infection of the feet is not well grounded. 38 U.S.C.A.
5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for vision impairment and for
fungal infection of the feet. In essence, he contends that he had
such conditions during service which have continued to the present
time.

Relevant law and VA regulations

Service connection

In order to be entitled to service connection for a disease or
disability, the evidence must show that such disease or disability
was either incurred in or aggravated by military service. 38
U.S.C.A. 1110 (West 1991), 38 C.F.R. 3.303(a) (1999).

Congenital or developmental defects such as refractive error of the
eyes are not diseases or injuries for the purposes of service
connection. 38 C.F.R. 3.303(c), 4.9 (1998). See Winn v. Brown, 8
Vet. App. 510, 516 (1996), and cases cited therein.

When a chronic disease is shown in service so as to permit a
finding of service connection, subsequent manifestations of the
same chronic disease at any later date, however remote, are service
connected, unless clearly attributable to intercurrent causes. 38
C.F.R. 3.303(b) (1999). In order to show a chronic disease in
service

- 3 -

there is required a combination of manifestations sufficient to
identify the disease entity, and sufficient observation to
establish chronicity at the time, as distinguished from merely
isolated findings or a diagnosis including the word "chronic." 38
C.F.R. 3.303(b). When the fact of chronicity in service is not
adequately supported, then a showing of continuity after discharge
is required to support the veteran's claim. 38 C.F.R. 3.303(b).

The chronicity provision of 38 C.F.R. 3.303(b) applies when
evidence, regardless of its date, establishes that a veteran had a
chronic condition in service and still has that condition. There
must be competent medical evidence unless the evidence relates to
a condition as to which lay observation is competent to identify
its existence. If evidence fails to establish the chronicity
provision, a claim may still be well grounded if (1) the condition
is observed during service, (2) continuity of symptomatology is
demonstrated thereafter and (3) competent evidence relates the
present condition to that symptomatology. Savage v. Gober, 10 Vet.
App. 488 (1997); see also Grottveit v. Brown, 5 Vet. App. 91, 93
(1993) (where the issue involves questions of medical diagnosis or
an opinion as to medical causation, competent medical evidence is
required).

Service connection may also be granted for a disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999).

Well groundedness of claim

The initial inquiry as to any issue presented on appeal is whether
the claim is well grounded. A well grounded claim is a plausible
claim, one which is meritorious on its own or capable of
substantiation. Murphy v. Derwinski, 1 Vet. A@pp. 78 (1990). A mere
allegation of service connection is not sufficient; there must be
evidence in support of the claim that would "justify a belief by a
fair and impartial individual that the claim is plausible." See 38
U.S.C.A. 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

4 -

The United States Court of Appeals for the Federal Circuit has held
that "a well grounded claim is a plausible claim, one that appears
to be meritorious on its own or capable of substantiation. Such a
claim need not be conclusive but only possible to satisfy the
initial burden of 38 U.S.C.A. 5107(a). For a claim to be well
grounded, there must be (1) a medical diagnosis of a current
disability; (2) medical, or in certain circumstances, lay evidence
of in-service occurrence or aggravation of a disease or injury; and
(3) medical evidence of a nexus between an in-service disease or
injury and the current disability. Where the determinative issue
involves medical causation, competent medical evidence to the
effect that the claim is plausible is required." Epps v. Gober, 126
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 7 Vet.
App. 498, 506 (1995).

In determining whether a claim is well grounded, the veteran's
evidentiary assertions are presumed true unless inherently
incredible or when the fact asserted is beyond the competence of
the person making the assertion. King v. Brown, 5 Vet. App. 19, 21
(1993). Where the determinative issue involves a question of
medical diagnosis or medical causation, competent medical evidence
to the effect that the claim is plausible or possible is required
to establish a well grounded claim. Lay assertions of medical
causation cannot constitute evidence to render a claim well
grounded under 38 U.S.C.A. 5107(a). If no cognizable evidence is
submitted to support a claim, the claim cannot be well grounded.
Grottveit v, Brown, 5 Vet. App. 91, 93 (1993).

Entitlement to service connection for vision impairment

Factual background

Service medical records

The veteran's February 1971 pre-induction examination report noted
that his eyes were normal. Distant vision was noted to be 20/20 in
both eyes. On February 17, 1972, the veteran stated that he got a
paint chip in his right eye the previous day. He indicated that he
removed the paint chip, but that his eye remained irritated. The

- 5 -

physical examination showed no significant findings. The examiner
found no foreign body in the right eye, and provided an impression
of irritation due to foreign body. On February 18, 1972, the
veteran returned to the dispensary with a reddened and watery right
eye. The examiner diagnosed conjunctivitis. In October 1972, the
veteran complained of paint chips in both eyes on numerous
occasions over the last few days. The clinical record noted that
the right eye was inflamed md that the veteran complained of severe
pain. The report noted that the paint chips had been removed in the
morning. The examiner diagnosed stained right eye and noted a 2-
millimeter (mm) abrasion at the side of the pupil on the cornea.
The clinical record indicated that the veteran was to return, only
if necessary. In the March 1975 discharge examination report, the
veteran's eyes were evaluated as normal. Distant vision was noted
to be 20/20 in both eyes.

Reserve medical record

A reserve report of medical examination dated in April 1977 noted
no eye abnormalities. Distant vision was noted to be 20/20 in both
eyes.

Post service medical records

Of record are VA medical records dated in June 1985. Such records
reflected no visual disturbances, eye pain or headaches, and noted
visual fields full fundi normal.

On November 15, 1988, the veteran presented at a private medical
facility with complaints of pain, tearing and photophobia in the
right eye for the past eight days. A small foreign body in the
cornea was reportedly removed. On November 16, 1988, the veteran
was noted to be feeling better. A normal exterior was noted. The
examiner provided an assessment of status post foreign body in the
right eye. A follow-up private medical report noted that a foreign
body had been removed from the veteran's right eye one week prior.
A normal exterior was noted. The examiner diagnosed "foreign body
removed resolved." In December 1988, the veteran appeared for an
optometry examination. The private medical report reflected the

6 -

problem with the veteran's right eye photophobia, and noted the
removal of foreign bodies in 1972 and 1988.

An April 1990 private medical record noted that the veteran's
complaint of paint in his left eye. The record noted that visual
acuity without correction was 20/30-1 in the right eye, and 20/20
in the left eye. The record further noted that a foreign body was
removed from the veteran's left eye, which resulted in a diagnosis
of foreign body left eye, corneal abrasion.

Another April 1990 private medical report noted vision of 20/40 in
the right eye, and 20/50 in the left eye. That medical report noted
that the veteran"s left corneal abrasion was resolving.

In August 1991, the veteran complained of intermittent right eye
pain for three days, with periodic tearing. The corresponding
private medical record noted 20/20-1 in the right eye, and 20/20 in
the left eye. Such report noted no visual disturbances and stated
"recurring problem for several years." The examiner diagnosed
questionable viral conjunctivitis versus unseen conjunctival
lesion.

In September 1991, the veteran indicated that he had gotten metal
in his eye when he was in the service, and that the last piece of
metal was removed from his eye in 1988. He further stated that his
eyes were sensitive to the light and that he got headaches. The
examiner stated that his further questioning of the veteran
regarding eye and head pain indicated many of the features of
migraine. A March 1992 private medical record noted that the
veteran reportedly got headaches when he watched television.

An April 1994 private medical report noted that the examiner had
reviewed the veteran's old records. The April 1994 report indicated
that "in the service he worked where he did a lot of metal grinding
and paint chips possibly with lead and may have gotten in his face.
He did have to have a flake removed from the right eye in the
past."

7 -

May 1997 VA medical reports noted the veteran's history of
migraines and the removal of foreign bodies from his eye in 1972
and 1987. The examiner provided various diagnoses, to include
refractive error. A May 1997 report stated "no changes noted in
vision."

The veteran underwent a VA eye examination in November 1998. The VA
medical report indicated that the examiner reviewed the veteran's
claims file prior to the examination. On examination, the veteran's
uncorrected distance visual acuity was 20/40+1 in the right eye,
and 20/30 in the left eye. Near, uncorrected acuity was 20/40 in
the right eye, and 20/20- in the left eye. Pupils were noted -@o be
equal round and reactive to light, with no afferent pupillary
defect present. Extraocular muscle motility and confrontation
visual fields were full in each eye. The corneal surface was noted
to be smooth, with no corneal staining, and no negative staining.
There were a few pinpoint areas of staining inferiority in the left
eye. The examiner noted a small, faint foreign body scar in the
anterior stroma of the right cornea, just superior to the pupil.
The macula, blood vessels and periphery were all normal.

The VA examiner diagnosed photophobia of the right eye; mild dry
eyes; astigmatic presbyope, and a small, insignificant corneal
foreign body scar of the left eye. The VA examiner stated, "In
1988, [the veteran] presented to Kino Hospital with an eight day
history of a corneal foreign body. This was an acute event, and
unrelated to his history of corneal foreign bodies in 1972.
Currently, [the veteran] is complaining of gradually worsening pain
and photophobia [sic] in his right eye over the last 20 years.
During my examination, I was unable to detect any findings to
account for these complaints. [The veteran] does have more
astigmatism in the right eye than the left eye, which could cause
mild asthenopia, as well as mild dry eyes, which could cause mild
ocular [sic] irritation, but neither of these conditions account
for the pain and photophobia [the veteran] describes."

Analysis

As discussed above, the threshold question regarding a veteran's
claim for service connection is whether the claim is well grounded
pursuant to 38 U.S.C.A. 5107(a). In this case, the veteran claims
that he suffers from vision impairment as a result of his military
service.

Also as noted above, under Caluza v. Brown, 7 Vet. App. 498 (1995),
three elements must be satisfied in order for a claim to be
considered well grounded: competent evidence of a current
disability (a medical diagnosis); incurrence or aggravation of a
disease or injury in service (lay or medical evidence); and a nexus
between the in-service injury or disease and the current
disability. The veteran's service medical records show that he was
diagnosed with conjunctivitis; therefore, the second prong of the
Caluza analysis, evidence of in-service incurrence, has been met.

Upon review of the record, the Board finds that the first and third
prongs of the Caluza analysis are missing, a current disability (a
medical diagnosis), and a nexus between the in-service injury or
disease and the current disability. There is no competent medical
evidence of record demonstrating that the veteran currently suffers
from vision impairment.

The June 1985 VA medical records reflected no visual disturbances
or eye pain, and noted visual fields full fundi normal. Similarly,
an August 1991 private medical record noted no visual disturbances.
The veteran's most recent VA examination of record in December 1998
indicates that the macula, blood vessels and periphery were all
normal. In fact, the VA examiner indicated that he was unable to
detect any findings to account for the veteran's complaints of
gradually worsening pain and photophobia in his right eye over the
last 20 years.

The November 1998 VA examiner reported that the veteran has
astigmatism, "which could cause mild asthenopia, as well as mild
dry eyes, which could cause mild ocular [sic] irritation." As noted
above, service connection may not be granted for congenital or
developmental defects such as refractive error of the eye. 38
C.F.R. 3.303(c), 4.9 (1999).

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court held
that the failure to demonstrate that a disability is currently
manifested constitutes failure to present a plausible or well-
grounded claim.

Additionally, because there is no medical evidence of record
consistent with chronic vision impairment, between the time the
veteran left service in April 1975 until the present, there can be
no finding that his claim is well grounded on the basis of
continuity of symptomatology. See 38 C.F.R. 3.303(b).

The Board points out that the available evidence of record reflects
no evaluation or treatment for a right eye disorder until 1988,
over a decade after the veteran was discharged from naval service.
It was not until November 1988 when the veteran presented at a
private medical facility with complaints of pain, tearing and
photophobia in the right eye for the past eight days.
Significantly, a small foreign body in the cornea was reportedly
removed, but the medical examiner did not indicate that such
foreign body was in any way related to the one that was removed in
1972 during service. Notably, subsequent private medical reports
indicated that the veteran was feeling better and provided a
diagnosis of "foreign body removed resolved." Accordingly, this
medical evidence suggests that the removal of a foreign body from
the veteran's right eye in 1988 was an acute and transitory
incident, similar to the incident in 1972.

This is confirmed by the most recent VA medical record dated in
November 1998, in which the examiner opined that the foreign body
removed from the veteran's right eye in 1988 was an acute event,
and unrelated to his history of corneal foreign bodies in 1972.
Accordingly, there is no medical nexus evidence of record.

- 10 -

The Court has held that "[i]n the absence of competent medical
evidence of a current disability and a causal link to service or
evidence of chronicity or continuity of symptomatology, a claim is
not well grounded." Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board points out that the veteran submitted records in which he
provided a self- reported past history of eye problems. However,
the records are devoid of any diagnoses of a chronic eye disorder.
The Board further observes that the veteran has furnished no
additional evidence, aside from his own statements, which indicate
a chronic eye disorder. The veteran, as a lay person without
medical expertise, is not competent to offer medical opinions
concerning such matters as diagnosis and etiology. See Espiritu v.
Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, the veteran has failed to provide competent medical evidence
which establishes a current disability and/or provides a nexus
between that claimed disability and the veteran's service.

In conclusion, for the reasons and bases stated above the Board
finds that the veteran's claim is not well grounded pursuant to 38
U.S.C.A. 5107(a). The benefit sought on appeal is denied.

2. Entitlement to service connection for fungal infection of the
feet

Factual background

The veteran's February 1971 pre-induction examination and March
1975 discharge examination evaluated the veteran's feet as normal.
The veteran' service medical records are negative for the
evaluation or treatment of a fungal infection of the feet. The
reserve report of medical examination dated in April 1977 noted no
skin disorders.

The veteran was hospitalized at a VA medical facility from August
1984 until October 1984 for reasons of chronic alcohol dependence.
The VA hospital report indicated that the veteran was diagnosed
with fungal infection of the feet. Service in Vietnam was not
mentioned in the report. The veteran was re-hospitalized at a VA
medical facility from June 1985 until July 1985 for psychological
problems and alcohol dependence. The hospital report noted that the
veteran was evaluated by the dermatology department and found to
have tinea pedis and onychomycosis. The hospital report provided a
diagnosis of fungal infection of the feet. The corresponding June
1985 examination report noted the veteran's complaints of skin
flaking off between his toes, and noted scaly skin between the
great and first toes bilaterally. Service in Vietnam was not
mentioned in the report.

A June 1990 VA urgent care report noted the veteran's complaint of
"jungle rot," which according to the veteran seemed to get worse
every year. The VA examiner diagnosed moderately severe tinea pedis
involving both feet. Service in Vietnam was not mentioned in the
report.

In June 1991, the veteran presented with complaints of "jungle rot"
bilaterally, at a private medical facility. In a September 1991
private medical record, the veteran stated that he had gotten
"jungle rot" from being in the Navy.

In April 1993, the veteran complained of athlete's foot and painful
fungus to his nails. An April 1993 VA medical report noted that the
veteran's nails were removed. The various VA examiners diagnosed
tinea pedis (jungle rot) and mycotic nail disease, chronic. In July
1993 and January 1994, the veteran was diagnosed with tinea pedis.

A February 1994 private medical report noted that the veteran was
currently being followed by podiatry at the VA hospital for fungal
infection of both feet. On examination, the veteran's feet revealed
the removal of large toenails, bilaterally, but the examination was
otherwise unremarkable. A private medical report from Dr. C.D.
noted that the veteran had a chronic mycotic problem with his feet

- 12 -

secondary to his service in Vietnam. Dr. C.D. indicated that the
veteran's feet were in relatively good control at the time of the
examination.

In February 1995, the veteran testified that he had a problem with
fungus of the feet while he was in service, but reportedly thought
that it was similar to athlete's foot, and would clear up. He
indicated that the fungal infection started a few years after
service and got worse every year, to the point where his toenails
would fall off. He stated that he saw a VA doctor for this
condition every six months. The veteran indicated that he never had
a problem with his feet prior to going into the service.

In March 1995, the veteran was diagnosed with tinea pedis. The
examiner noted the tinea pedis bilaterally, and noted a small area
draining on the left foot with mild redness. VA medical records
dated in March 1995 noted nursing diagnoses of impaired skin
integrity. December 1996 and March 1997 VA podiatry forms noted a
diagnosis of onychomycosis.

In March 1997, the veteran stated that following his discharge from
service in 1975, several physical conditions began to bother him.
He reportedly had severe jungle rot on his feet which he indicated
he treated with chlorine bleach.

The veteran underwent a VA general medical examination in February
1999. The examiner provided an impression that the veteran did not
have the toenail and the nail bed anymore secondary to removal,
secondary to fungal infection; however, there appeared to be no
significant residual sequelae.

Analysis

As discussed above, the threshold question regarding a veteran's
claim for service connection is whether the claim is well grounded
pursuant to 38 U.S.C.A. 5107(a). In this case, the veteran claims
that he suffers from fungal infection of the feet as a result of
his naval service.

Under Caluza v. Brown, 7 Vet. App. 498 (1995), three elements must
be satisfied in order for a claim to be considered well grounded:
competent evidence of a current disability (a medical diagnosis);
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and a nexus between the in-service injury or
disease and the current disability.

Although the most recent examination report found no active
diseases process and "no significant residual sequelae" of previous
fungal infections, for the purpose of determining whether the claim
is well grounded the Board will assume that a current disability
exists.

The veteran's service medical records are negative for the
evaluation. or treatment of fungal infection of the feet. The March
1975 discharge examination report and the April 1977 reserve report
of medical examination evaluated the veteran's feet as normal.

The veteran claims that his fungal infection of the feet originated
in service. The Board points out that the law is clear that while
a layperson is competent to testify as to facts within his or her
own observation and recollection, such as symptoms, such person is
not competent to provide probative evidence as to matters requiring
the expertise derived from specialized medical training, or
experience, such as matters of medical causation. See Espiritu v.
Derwinski, 2 Vet. App. 492, 495 (1992). Since the veteran is not
competent to diagnose "jungle rot" or fungal infection of the feet,
the Board concludes that the second prong of the Caluza analysis,
evidence of in-service incurrence, has not been met.

Although the veteran has been diagnosed with tinea pedis and fungal
infection of the feet post-service, in order to establish a well-
grounded claim, all three elements of the Caluza analysis must be
met. Since the record is devoid of any evidence of in-service
incurrence of such fungal infection, the veteran's current
diagnosis of tinea pedis, in and of itself, is insufficient to well
ground his claim.

- 14 - 

The Board also notes that the final element of the Caluza analysis,
medical nexus evidence, is also missing. There is no competent
medical evidence of record which establishes that the veteran's
tinea pedis or fungal infection of the feet is related to service
in Vietnam. With one exception, various medical reports that
provided diagnoses of tinea pedis or fungal infection did not
mention the veteran's service in Vietnam.

The Board notes that a private medical report from Dr. C.D.
indicated that the veteran had a chronic mycotic problem with his
feet "secondary to his service in Vietnam". It appears that in so
stating the physician relied solely on the veteran's statement to
the effect that his foot fungus began during service. There is no
indication that Dr. D. reviewed the veteran's entire medical file,
including the pertinently negative service medical records as well
as the records for a number of years after service which noted no
fungal infection. As the Court ha:; noted, "[e]vidence which is
simply information recorded by a medical examiner, unenhanced by
any additional medical comment by that examiner, does not
constitute 'competent medical evidence'. . . . " LeShore v. Brown,
8 Vet. App. 406, 410 (1995). Such is the case here. The Board
cannot discern any independent evaluation or verification of the
veteran's statement by Dr. D. This case is accordingly unlike the
situation in Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) [In
that case, the examiner did not merely transcribe the veteran's
statements, but rather reviewed the record and arrived at a medical
conclusion based on the evidence. The examiner's opinion thus
constituted competent medical nexus evidence.]

A medical diagnosis is only as credible as the history on which it
wt, based. See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993):

Although [the doctor] examined appellant on many occasions. there
is no indication that he formed his opinion [that appellant's
disability was service-connected] on a basis separate from
appellant's recitation of his medical and service background.

See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a diagnosis
"can be no better than the facts alleged by the appellant"].

Based on the above discussion Dr.D.'s statement does not appear to
have been based on a thorough review of the veteran's medical
history and is therefore not considered to be competent medical
nexus evidence.

For the foregoing reasons, the Board concludes that the veteran's
claim for entitlement to service connection for fungal infection of
the feet is not well grounded. The benefit sought on appeal is
denied.

Additional comment

Because the veteran's claims for service connection are not well
grounded, VA is under no duty to further assist him in developing
facts pertinent to those claims. 38 U.S.C.A. 5107(a); 38 C.F.R.
3.159(a) (1999). VA's obligation to assist depends upon the
particular facts of the case and the extent to which VA has advised
the claimant of the evidence necessary to be submitted with;l VA
benefits claim. See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).
The Court has held that the obligation exists only in the limited
circumstances where the veteran has referenced other known and
existing evidence. Epps v. Brown, 9 Vet. App. 341, 344 (1996). VA
is not on notice of any other known and existing evidence which
would render the veteran's claims well grounded. This decision
further serves to inform the veteran of the type of evidence he
must present in order to make his claims well grounded.

ORDER

A well-grounded claim not having been submitted, entitlement to
service connection for vision impairment is denied.

A well-grounded claim not having been submitted, entitlement to
service connection for fungal infection of the feet is denied.

Barry F. Bohan 
Member, Board of Veterans' Appeals


